Filed 10/25/22 Haywood v. RTED America CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 HARRIETT E. HAYWOOD,                                             B310717

           Plaintiff and Appellant,
                                                                  (Los Angeles County
           v.                                                     Super. Ct. No. YC072035)

 RTED AMERICA, LLC,

           Defendant and Respondent.



     APPEAL from an order of the Superior Court of
Los Angeles County, Deirdre H. Hill Judge. Affirmed.
     Harriett E. Haywood, in pro. per. For Plaintiff and
Appellant.
     Burke, Williams & Sorensen, Richard J. Reynolds and
Keiko J. Kojima for Defendant and Respondent.
                      ——————————
       Plaintiff and appellant Harriett E. Haywood, in pro. per.,
appeals from an order denying her motion for equitable relief
from a judgment entered in favor of defendant and respondent
RTED America, LLC. On appeal, Haywood contends that she
sufficiently alleged the judgment was obtained through fraud and
the trial court abused its discretion in denying her motion. We
conclude Haywood’s contentions are based on allegations of fraud
in her underlying complaint, rather than allegations of fraud or
mistake that prevented her from a fair adversary hearing, and
therefore, no abuse of the trial court’s discretion has been shown.
We affirm.

           FACTS AND PROCEDURAL HISTORY

       On May 5, 2017, Haywood, through counsel, filed a
complaint against RTED and Special Default Services, Inc.
(SDS). SDS brought a motion for summary judgment, which the
trial court granted on November 6, 2018.
       On November 13, 2018, Haywood filed an amended
complaint against RTED and SDS for promissory estoppel,
negligence, unfair business practices, and misrepresentation
arising out of loan modification discussions. The following
month, the trial court granted a motion by Haywood’s counsel to
be relieved as counsel.
       In January 2019, RTED and SDS filed a demurrer. Based
on the previously granted motion for summary judgment, the
trial court entered judgment in favor of SDS and against
Haywood on May 20, 2019. A hearing was held on the demurrer
on May 29, 2019. The trial court sustained the demurrer without
leave to amend. The trial court noted that judgment had already




                                 2
been entered in favor of SDS. On May 31, 2019, the court
entered a written order dismissing Haywood’s complaint against
RTED.
      On January 27, 2020, Haywood filed a motion for relief
from judgment on the ground of intrinsic fraud. The motion is
not part of the record on appeal. In February 2020, the trial
court denied the motion as untimely, because Haywood had not
shown intrinsic fraud.
      On October 26, 2020, Haywood, in pro. per., filed a motion
for equitable relief from judgment in favor of RTED on the
ground of fraud. Haywood stated that the amended complaint
was filed on her behalf without her review or full knowledge of
the allegations contained in the complaint against RTED. After
her complaint was dismissed in its entirety in May 2019, she
began to research documents recorded on her property that led to
wrongful foreclosure. Emotional distress and the coronavirus
pandemic delayed her from filing her motion earlier. Haywood
provided the affidavit of an expert witness explaining defects in
the chain of title and foreclosure documents, which would be
relevant to the merits in the underlying case. Although the
motion states that the defendants obtained judgment by fraud,
there is no allegation of any misrepresentation or fraudulent
conduct by RTED that resulted in judgment being taken against
Haywood. All of the allegations of fraud are related to the merits
of her underlying claims for fraud and wrongful foreclosure.
RTED opposed the motion.
      A hearing was held on the motion for equitable relief from
the judgment on November 18, 2020. The trial court found that
Haywood had presented no facts or supporting evidence showing
extrinsic fraud depriving her of a fair adversary hearing. The




                                3
court noted that Haywood had made the same or similar
arguments in her prior motion for relief on the basis of fraud.
The court entered a written order denying the motion. Haywood
filed a timely notice of appeal.

                          DISCUSSION

       Haywood contends that the trial court abused its discretion
by refusing to grant her equitable relief from the judgment,
because RTED obtained the judgment by fraud. We conclude
that no abuse of discretion has been shown, as Haywood has not
alleged any fraud in the proceedings of the type that could
support equitable relief.
       A motion to vacate a judgment that is filed more than six
months after the entry of judgment is not governed by statute,
but instead by the court’s inherent equitable power to grant relief
from a judgment procured through extrinsic fraud or mistake.
(Gibble v. Car-Lene Research, Inc. (1998) 67 Cal.App.4th 295, 314
(Gibble).)
       “ ‘The court may grant relief under its inherent equity
power if, because of the fraud of his opponent, the aggrieved
party was prevented from presenting his claim or defense to the
court. [Citations.] “Two essential conditions are found in a
classic case in equity which seeks to set aside a judgment: first,
the judgment is one entered against a party by default under
circumstances which prevented him from presenting his case;
second, these circumstances result from extrinsic fraud practiced
by the other party or his attorney.” [Citation.] The vital question
is “whether the successful party has by inequitable conduct,
either direct or insidious in nature, lulled the other party into a




                                 4
state of false security, thus causing the latter to refrain from
appearing in court or asserting legal rights.” [Citation.] A party
who seeks to have his default vacated under the court’s equity
power must make a stronger showing than is necessary to obtain
relief under [Code of Civil Procedure,] section 473. [Citation.]
“[D]uring the period when relief under section 473 is available,
there is a strong public policy in favor of granting relief and
allowing the requesting party his or her day in court. Beyond
this period there is a strong public policy in favor of the finality
of judgments and only in exceptional circumstances should relief
be granted.” ’ (Aheroni v. Maxwell [(1988)] 205 Cal.App.3d [284,]
291–292.)” (Gibble, supra, 67 Cal.App.4th at pp. 314–315.)
       “ ‘Extrinsic fraud occurs when a party is deprived of his
opportunity to present his claim or defense to the court, where he
was kept in ignorance or in some other manner fraudulently
prevented from fully participating in the proceeding. [Citation.]
Examples of extrinsic fraud are: concealment of the existence of
a community property asset, failure to give notice of the action to
the other party, convincing the other party not to obtain counsel
because the matter will not proceed (and it does proceed).
[Citation.]’ [Citation.] On the other hand, ‘Fraud is intrinsic and
not a valid ground for setting aside a judgment when the party
has been given notice of the action and has had an opportunity to
present his case and to protect himself from any mistake or fraud
of his adversary, but has unreasonably neglected to do so.
[Citation.] Such a claim of fraud goes to the merits of the prior
proceeding which the moving party should have guarded against
at the time.’ (In re Marriage of Melton (1994) 28 Cal.App.4th 931,
937–938.)” (Gibble, supra, 67 Cal.App.4th at p. 315.)




                                 5
       “In conjunction with his or her showing of ‘extrinsic fraud,’
a party seeking equitable relief from a default judgment must
satisfy three elements: ‘First, the defaulted party must
demonstrate that it has a meritorious case. Secondly, the party
seeking to set aside the default must articulate a satisfactory
excuse for not presenting a defense to the original action. Lastly,
the moving party must demonstrate diligence in seeking to set
aside the default once . . . discovered.’ (Stiles v. Wallis [(1983)]
147 Cal.App.3d [1143,] 1147–1148 [extrinsic mistake case]; see
also Rappleyea v. Campbell (1994) 8 Cal.4th 975, 982 [extrinsic
mistake case, quoting Stiles test with approval]; In re Marriage of
Stevenot (1984) 154 Cal.App.3d 1051, 1071 [applying
Stiles factors in extrinsic fraud case].)” (Gibble, supra,
67 Cal.App.4th at p. 315.)
       “We review an order denying equitable relief for an abuse
of discretion. (County of San Diego v. Gorham (2010)
186 Cal.App.4th 1215, 1230.) ‘In doing so, we determine whether
the trial court’s factual findings are supported by substantial
evidence [citation] and independently review its statutory
interpretations and legal conclusions [citations].’ (Ibid.)”
(Hudson v. Foster (2021) 68 Cal.App.5th 640, 661.)
       In Haywood’s motion to vacate the judgment, she did not
articulate any excuse based on fraud by RTED that deprived her
of the opportunity to present her claims in the action. In fact, she
has not claimed that she failed to fully participate in the lower
court proceeding due to any action by RTED. All of Haywood’s
allegations and evidence of fraud relate to alleged conduct
underlying the claims in her complaint. Her allegations
supporting causes of action for fraud or wrongful foreclosure in
her complaint are distinct from allegations of fraud or mistake




                                 6
necessary to support equitable relief from a judgment. The only
excuses that Haywood offered for her delay in seeking relief from
the entry of judgment against her were based on her own
emotional distress and the interference the pandemic. These
factors do not satisfy the need to show her delay was excused
because fraud or mistake deprived her of a fair hearing below.
The trial court properly concluded that there was no basis to
provide equitable relief in this case.1




      1 Haywood’s appellant’s opening brief states that there is a
second question on appeal, whether the trial court gave her an
opportunity to conduct discovery prior to dismissal of the action.
Our ruling affirming the denial of the motion to vacate
necessarily disposes of this contention; but even without that
ruling, Haywood does not develop the argument with any
supporting facts or law in her brief, and we deem it forfeited.




                                7
                         DISPOSITION

     The order denying the motion to vacate is affirmed.
Respondent RTED America, LLC is awarded its costs on appeal.
     NOT TO BE PUBLISHED.



                                          MOOR, J.
We concur:



             RUBIN, P. J.



             TAMZARIAN, J.*




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                8